Mr. Justice F. A. Smith delivered the opinion of the court. A motion is made on behalf of the defendants in error to strike from the transcript of the record herein the document therein contained designated “statement of facts,” and to affirm the judgment. The document certified to by one of the judges of the Municipal Court of the city of Chicago, designated as a “statement of the facts disclosed by the evidence in the cause,” is not such a statement of facts as Section 23 of the Municipal Court Act contemplates. The statement is not a bill of exceptions, nor does it purport to be a stenographic report of the proceedings at the trial. It is a statement of the evidence offered at the trial and includes in detail the evidence in a narrative form, giving the direct examination and cross-examination of the witness and certain admissions made upon the trial. To the evidence thus stated is appended a statement of the questions of law involved in the case. The document appearing- in the record does not comply with the intent of the statute in that, as above suggested, it is a statement of the evidence instead of being a statement of facts. While other grounds are urged in the motion for striking the statement from the record, the foregoing ground is sufficient, and we do not deem it necessary to pass upon the other grounds urged. The statement, so-called, will he stricken from the record. An examination of the errors assigned on the record shows that they are based entirely upon the so-called statement of facts and no other grounds are presented. The errors assigned cannot, therefore, be considered and the judgment must be affirmed. Affirmed.